Citation Nr: 0815713	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  05-24 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disability.

3.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1941 to March 
1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
York, New York (the RO).

This case was previously before the Board in July 2007 at 
which time the case was remanded for the purposes of 
scheduling the veteran for a Travel Board hearing at the RO.  
Pursuant to the Board's remand, the veteran presented 
testimony before the undersigned Acting Veterans Law Judge at 
the RO in December 2007.  A transcript of this hearing has 
been associated with the veteran's VA claims folder.  The 
veteran's case was advanced on the Board's docket at the 
hearing due to his advanced age.  See Board Hearing Tr. at 2; 
38 C.F.R. § 20.900(c) (2007).

As detailed below, the Board is reopening the veteran's 
service-connection claims for back and right knee 
disabilities.  The service-connection claims for these 
disabilities (on the merits) and the veteran's service-
connection claim for a left knee disability are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A June 1952 Board decision denied service connection for 
back and right knee disabilities on the basis that current 
medical evidence establishing these disabilities was not of 
record.  

2.  The evidence associated with the claims file subsequent 
to the June 1952 Board decision is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
raises a reasonable possibility of substantiating the claim 
for service connection for a back disability on the merits.

3.  The evidence associated with the claims file subsequent 
to the June 1952 Board decision is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
raises a reasonable possibility of substantiating the claim 
for service connection for a right knee disability on the 
merits.


CONCLUSIONS OF LAW

1.  The June 1952 Board decision is final.  38 U.S.C.A. § 
7104(b) (West 2002); 38 C.F.R. § 20.1100 (2007).

2.  New and material evidence having been submitted, the 
claim for service connection for a back disability is 
reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 
38 C.F.R. § 3.156 (2007).

3.  New and material evidence having been submitted, the 
claim for service connection for a right knee disability is 
reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 
38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's contention that he 
currently suffers from a back disability which had its 
genesis in service.  He also contends that he suffers from a 
bilateral knee disability which he claims was caused by his 
back symptomatology.  

By a June 1952 decision, the Board denied service connection 
for back and right knee disabilities primarily on the basis 
that current back and right knee disabilities were not 
identified on examination.  See generally Brammer v. 
Derwinski, 3 Vet. App. 233, 225 (1992) (noting that service 
connection presupposes a current diagnosis of the claimed 
disability).  The June 1952 Board decision is final.  
See 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2007).  

In June 2004, the veteran again sought service connection for 
back and right knee disabilities.  A November 2004 rating 
decision denied the claims on the grounds that new and 
material evidence had not been submitted.  This appeal 
followed.

To reopen a claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108 (West 2002).  "The 
Board does not have jurisdiction to consider [the previously 
adjudicated claim] unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  The Board is neither required nor permitted to 
analyze the merits of a previously-disallowed claim if new 
and material evidence is not presented or secured.  Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  When determining whether 
a claim should be reopened, the credibility of the newly-
submitted evidence is presumed.  See Justus v. Principi, 
3 Vet. App. 510 (1992).

"New" evidence is defined as existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

Evidence of record at the time of the June 1952 Board 
decision primarily consisted of the veteran's service medical 
records, the report of a January 1951 VA examination, and 
materials associated with the veteran's 1951 application for 
VA hospital treatment.  The veteran's service medical records 
reflect that he was treated on multiple occasions in service 
for complaints of back pain, which was diagnosed as mild 
chronic myositis.  Service records are pertinently negative 
for complaint, treatment, or diagnosis of a knee disability 
of any kind.  

Post-service records on file at the time of the June 1952 
Board decision included a physician's statement made in 
connection with the veteran's 1951 application for VA 
hospital treatment.  The physician noted that the veteran 
strained in his back during service in 1944 and that he had 
had back trouble "off and on ever since."  Also of record 
in June 1952 was the report of a January 1951 VA examination.  
While the examination report notes the veteran's complaints 
of back and right knee pain, physical examination of the 
veteran and accompanying X-rays were within normal limits.

As explained above, based on this evidence, the Board denied 
the veteran service connection for back and right knee 
disabilities in June 1952 primarily on the basis that the 
veteran did not have either condition.  

Evidence obtained in connection with the attempt to reopen 
includes extensive VA outpatient treatment records, several 
written statements from the veteran, and the transcript of 
his December 2007 Board hearing.  The recently-submitted VA 
treatment records include multiple diagnoses of bilateral 
knee osteoarthritis and a diagnosis of degenerative joint 
disease of the cervical spine.  The same records note the 
veteran's regular complaints of low back, cervical spine, and 
bilateral knee pain.  

The additional evidence is new in that the recent VA 
treatment records were not of record at the time of the June 
1952 Board decision.  For purposes of determining whether the 
claim should be reopened, the Board will presume the 
credibility of this evidence.  See Justus, supra.  

Significantly, the newly-submitted VA treatment records are 
also material in that they provide diagnoses of arthritis of 
the right knee and spine.  As noted above, evidence of 
current back and right disabilities had previously been 
lacking and served as the principal basis for the prior final 
denial.  

Accordingly, the claim to reopen the previously-denied 
service-connection claims for back and right knee 
disabilities is granted and consideration may be given to the 
entire evidence of record without regard to any prior 
denials.  However, as discussed in greater detail below, 
further evidentiary development is necessary in connection 
with the now-reopened claims.  To the extent that there may 
be any deficiencies of notice or assistance under the 
provisions of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 
regarding the issue of whether new and material evidence was 
presented, such deficiencies are moot as the veteran's 
service-connection claims for back and right knee 
disabilities are reopened.  Further discussion of VA's duties 
to notify and assist is outlined in the REMAND portion of 
this decision and will be included in a later decision, 
should the claims be denied on the merits following remand.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a back disability is 
reopened; to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a right knee disability 
is reopened; to this extent only, the appeal is granted.


REMAND

Although the additionally-submitted medical evidence is 
sufficient to reopen the veteran's service-connection claims 
for back and right knee disabilities, additional development 
is required before the Board can adjudicate these claims and 
the veteran's service-connection claim for a left knee 
disability on the merits.  The Board will discuss each of its 
reasons for remand in turn.

The Veterans Claims Assistance Act of 2000 (VCAA)

As outlined above, the veteran is seeking service connection 
on a direct basis for his back condition.  He also seeks 
service connection on secondary basis for his bilateral knee 
condition, claiming that such was caused by his back 
condition.  Although the veteran was provided VCAA notice 
letters in July 2004 and March 2006, neither letter informed 
him of the type of evidence needed to substantiate his 
service-connection claims.  In particular, neither letter set 
forth the elements of service connection on either a direct 
or secondary basis.  As such, the case must be remanded so 
that a proper VCAA notice letter addressing both direct and 
secondary service connection can be sent to the veteran.  

VA treatment records

The veteran has also indicated that he receives ongoing 
treatment for his back and knee disabilities at the Brooklyn 
and St. Albans VA Medical Centers.  See VA Form 21-4138 
received June 18, 2004.  The most recent treatment records 
from these facilities in the veteran's claims file date from 
July 2004.  Updated treatment records should be sought on 
remand.  

Medical examination/opinions

The veteran has not been afforded a VA examination to assess 
the nature and etiology of his claimed back disability as 
part of the instant claim.  In McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), the Court made clear that VA must provide a 
VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.

In the instant case, there is competent evidence of a current 
back disability, which satisfies the first McLendon element.  
VA outpatient treatment records note the veteran's regular 
complaints of back pain and include a diagnosis of 
degenerative joint disease of the cervical spine.  
Degenerative joint disease is also referenced on multiple 
occasions in the outpatient treatment records without 
reference to a particular joint.  It is therefore unclear if 
any of these references relate to degenerative joint disease 
of the thoracic or lumbar spines.  

There is also an indication that events in service led to the 
veteran's current back symptoms, thereby satisfying the 
second and third McLendon elements.  As noted above, 
the veteran's service medical records reflect treatment for 
back pain which was diagnosed as chronic myositis.  The 
veteran also testified at his December 2007 Board hearing 
that he has experienced back pain ever since his initial in-
service treatment for the same.  See Board Hearing Tr. at 14.  
This is congruent with statements the veteran made in the 
early 1950s to the affect that he experienced back pain "off 
and on" ever since his initial in-service myositis 
diagnosis.  

There also appears to be insufficient competent medical 
evidence on file for VA to make a decision on the claim, 
thereby satisfying the fourth McLendon element and triggering 
VA's duty to obtain an examination.  Significantly, no 
medical opinion regarding the etiology of the veteran's back 
disability is of record.  Under such circumstances, the Board 
believes that on remand an additional VA examination should 
be conducted and an etiological opinion obtained regarding 
the veteran's claimed back disability.  The examiner should 
also express an opinion as to the potential relationship 
between the veteran's knee disabilities and his back 
disability.  

An opinion should also be obtained regarding the relationship 
between the veteran's current right knee disability and his 
period of service.  Although the veteran has focused on 
secondary service connection for the right knee in the 
instant appeal, his original claim centered on direct service 
connection for this condition.  The etiological opinion 
sought on remand should therefore address both direct and 
secondary service connection for the right knee.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with a notice 
letter regarding his service-connection 
claims for back and bilateral knee 
disabilities which complies with the 
notification requirements of the VCAA.  
Such letter should advise the veteran of 
the information and evidence needed to 
support a service-connection claim on 
both a direct and secondary basis.  

2.  Obtain the veteran's treatment 
records from the Brooklyn and St. Albans 
VA Medical Centers for the period from 
July 2004 to the present.  

3.  After the above development is 
completed, schedule the veteran for an 
examination to determine the nature and 
etiology of his claimed back and knee 
disabilities.  The claims folder should 
be made available to and be reviewed by 
the examiner in conjunction with the 
examination.  After conducting an 
examination of the veteran and performing 
any clinically-indicated diagnostic 
testing, the examiner should identify all 
back, right knee, and left knee 
disabilities present.  The examiner 
should also address the following 
questions:

(a.)  If a back disability is identified, 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
greater) that such was incurred in or 
aggravated by the veteran's military 
service, to include his in-service 
complaints of back pain and diagnosis of 
myositis.  

(b.)  If a right knee disability is 
identified, provide an opinion as to 
whether it is at least as likely as not 
(50 percent or greater) that such was 
incurred in or aggravated by the 
veteran's military service.  If a right 
knee disability is identified and the 
examiner determines that such was not 
incurred in or aggravated by the 
veteran's military service, provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater) 
that such was either caused or aggravated 
by a back disability.

(c.)  If a left knee disability is 
identified, provide an opinion as to 
whether it is at least as likely as not 
(50 percent or greater) that such was 
either caused or aggravated by a back 
disability.

A report of the examination should be 
prepared and associated with the 
veteran's VA claims folder.  The examiner 
is requested to explain any opinion 
provided, and to include supporting 
references to the veteran's medical 
record.

4.  Thereafter, readjudicate the issues 
on appeal.  If any of the benefits sought 
on appeal remain denied, in whole or in 
part, the veteran and his representative 
should be provided with a Supplemental 
Statement of the Case and be afforded 
reasonable opportunity to respond.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.

The purpose of this REMAND is to obtain additional evidence.  
The Board intimates no opinion, either factual or legal, as 
to the ultimate conclusion warranted in this case.  No action 
is required by the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


